DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1st, 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed December 1st, 2020 have been fully considered and are persuasive.   	Hudgins et al. is now relied upon to teach the newly amended subject matter of at least one opening being spaced apart from the cavity(s) such that it is not in communication with the cavity(s).  Which, when Li et al. is modified in view of renders Applicant’s invention obvious.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0040800) in view of Hudgins et al. (US 2007/0168042).
 	Regarding claim 1, Li et al. disclose a spinal implant having a body (10) including an inner surface (see figure below) and a connecting wall (15), the inner surface defining at least one cavity (see figure below) and the connecting wall being disposed about the at least one cavity, the connecting wall including a first layer (see figure below) and a second layer (see figure below) of the body, the layers being connected intra-operatively (¶65 “the envelope is normally closed with a seal 35 after the solute 20 has been placed inside…Seal 35 can be formed from the same material as membrane 15, or it can be formed from another material such as a sealant (e.g. glue).), the connecting wall including a seam (@35) that creates a seal (35) disposed about the at least one cavity (¶65); and an agent (20) disposable with the at least one cavity. 	However, Li et al. fail to expressly teach or disclose that the connecting wall defines at least one opening spaced apart from the at least one cavity such that it is not in communication with the at least one cavity. 	Hudgins et al. teach a spinal implant (1100, figure 11) comprising a body (1120) having at least one cavity (space through which port 1150 is in communication with) and a connecting wall (1140)  having at least one opening (1130) spaced apart from the at least one cavity (figure 11) such that the at lease tone opening is not in communication with the at least one cavity (figures 11 and 12).  The at least one opening allows for passage of fasteners (rivets) and/or increases attachment of physiological components after the solute 20 has been placed inside…Seal 35 can be formed from the same material as membrane 15, or it can be formed from another material such as a sealant (e.g. glue).). 	Regarding claim 6, Li et al. disclose the connecting wall includes a perimeter of the body disposed about the at least one cavity (figures 1-6, 10 and 12-13). 	Regarding claim 7, Li et al. fail to teach or disclose in the embodiment of figures 1-13 that the at least one cavity includes a plurality of chambers and the connecting wall includes a plurality of sealed boundaries disposed about the chambers. 	However, in an alternative embodiment Li et al. teaches in an alternative embodiment a spinal implant (figure 16) which has a plurality of chambers (15J, figure 16) and the connecting wall includes a plurality of sealed boundaries disposed about the chambers (¶85) as it allows for the subdivision of the interior chamber.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the at least one cavity to be a plurality of chambers and the connecting wall includes a plurality of sealed boundaries disposed about the 
 	Regarding claim 8, Li et al. disclose that the at least one opening includes a plurality of openings (¶52 “windows” figure 5) disposed between the chambers (figure 16).
 	Regarding claim 10, Li et al. disclose all the limitations of the claimed invention, but fails to teach all of the limitations being found within a single embodiment.
 	Li et al. teach in an alternative embodiment, that the at least one cavity includes a plurality of equally sized cavities (15, figure 16, the three central cavities) spaced apart by the connecting wall (85) as it allows for the subdivision of the interior chamber and can have the added benefit of additional vertical support to the implant structure.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of figures 1-16 to have the at least one cavity includes a plurality of equally sized cavities taught in the embodiment of figure 16, spaced apart by the connecting wall as it allows for the subdivision of the interior chamber and can have the added benefit of additional vertical support to the implant structure. 	Regarding claim 11, Li et al. disclose all the limitations of the claimed invention, but fails to teach all of the limitations being found within a single embodiment.
 	Li et al. teach in an alternative embodiment, that the at least one cavity includes a plurality of alternately sized cavities (left and right most cavities and the immediately adjacent ones, respectively, 15J, figure 16, the three central cavities) spaced apart by 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of figures 1-16 to have the at least one cavity includes a plurality of alternatively sized cavities taught in the embodiment of figure 16, spaced apart by the connecting wall as it allows for the subdivision of the interior chamber and can have the added benefit of additional vertical support to the implant structure
 	Regarding claim 12, Li et al. disclose that the body comprises a porous mesh (25). 	Regarding claim 21, Li et al. disclose that the body comprises an overall rectangular configuration and a substantially rectangular cross-section (figures 6 and 10). 	Regarding claim 22, Li et al. disclose that the body is fabricated from an elastic material (¶59-60). 	Regarding claim 23, Li et al. disclose that the at least one opening comprises a plurality of spaced apart openings (¶52 “windows” figure 5) that each extend into an outer perimeter of the body such that the openings are spaced apart from one another (figure 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0040800) in view of Hudgins et al. (US 2007/0168042) in further view of Yuan et al. (US 2008/0097511).
 	Regarding claim 9, Li et al. in view of Hudgins et al. disclose the claimed invention except for the at least one opening includes an elongated slot centrally disposed with the body.
 	Yuan teaches a spinal implant (10) which includes a cavity (22) which includes an elongated slot (23 and/or see figure below) disposed with the body (figure 1, ¶38) as it allows for the passage of the flowable material throughout the entire length of the implant.  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the opening of Li et al. to be an elongated slot centrally disposed with the body as taught by Yuan as it allows for the passage of the flowable material throughout the entire length of the implant.

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0040800) in view of Hudgins et al. (US 2007/0168042) in further view of Kuslich (US 5,549,679).
 	Regarding claim 13, Li et al. in view of Hudgins et al. disclose the claimed invention except for the agent being made of autograft or allograft. 	 	Kuslich teaches a spinal implant (figure 1) having a body (40) to be filled with an agent (52), wherein the agent is autograft or allograft (column 12, lines15-16). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the .

 	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0040800) in view of Hudgins et al. (US 2007/0168042) in further view of Berndt et al. (US 2017/0360570). 	Regarding claim 14, Li et al. disclose a spinal implant system comprising a polymer mesh body (10 + 25, ¶59-60) including an inner surface (see figure below), the boundary including at least one opening (¶52 “windows” figure 5), the boundaries including a first layer (see figure below) and a second layer (see figure below) connected intra-operatively to the first layer (¶65 “the envelope is normally closed with a seal 35 after the solute 20 has been placed inside…Seal 35 can be formed from the same material as membrane 15, or it can be formed from another material such as a sealant (e.g. glue).), the boundaries including a seam (@35) that creates a seal (35) disposed about the at least one opening; and an agent (20) disposable with the cavities.
 	Li et al. fail to expressly teach and disclose within a single embodiment the body defines a plurality of cavities and a plurality of boundaries disposed about the cavities. 	However, Li et al. disclose in an alternative embodiment (figure 16) an implant body having a plurality of cavities (spaces between 15J’s) and a plurality of boundaries disposed about the cavities (15J, figure 16) the cavities and boundaries as it allows for the subdivision of the interior chamber and can have the added benefit of additional vertical support to the implant structure 	Accordingly, it would have been obvious to one of ordinary skill in the art at the 
 	Hudgins et al. teach a spinal implant (1100, figure 11) comprising a body (1120) having at least one cavity (space through which port 1150 is in communication with) and at least one opening (1130) spaced apart from the cavities (figure 11) such that the at lease tone opening is not in communication with the at least one cavity (figures 11 and 12).  The at least one opening allows for passage of fasteners (rivets) and/or increases attachment of physiological components to the implantation device such as bone regeneration components (¶64). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant such that it includes at least one opening that is not in communication with the cavities as taught by Hudgins et al. as it allows for passage of fasteners (rivets) and/or increases attachment of physiological components to the implantation device such as bone regeneration components. 	Additionally, Li et al. fail to expressly teach or disclose the implant comprising at least one bone fastener disposable with the at least one opening.
 	Berndt et al. teach an expandable mesh implant (figure 108) which can have at least one bone fastener (“anchors” ¶575 or “screws” ¶576) disposable with the at least one opening to add stability to the implant and impacted joint (¶576).

 	Regarding claim 16, Li et al. disclose that the polymer mesh body is configured to allow ingrowth of cells while also retaining the agent within the cavities (see Abstract).

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0040800) in view of Hudgins et al. (US 2007/0168042) in view of Berndt et al. (US 2017/0360570) in further view of Kuslich (US 5,549,679). 	Regarding claim 15, Li et al. in view of Berndt et al. disclose the claimed invention except for the agent is autograft or allograft.
 	Kuslich teaches a spinal implant (figure 1) having a body (40) to be filled with an agent (52), wherein the agent is autograft or allograft (column 12, lines15-16). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the agent of Li et al. to be autograft or allograft as taught by Kuslich, as it is a known material used for the stabilization of spinal segments.

    PNG
    media_image1.png
    243
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    509
    606
    media_image2.png
    Greyscale

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.